Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022, was filed after the mailing date of the Notice of Allowance on April 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Ahmed et al. (“Curbing Inflammation through Endogenous Pathways: Focus on Melanocortin Peptides,” International Journal of Inflammation Volume 2013, Article ID 985815, 10 pages) teaches that α-MSH is a promising candidate for treating central nervous system disorders but that the clinical utility is limited by the short half-life (Section 2.5). In addition, the prior art of Wilson (“Low permeability of the blood-brain barrier to nanomolar concentrations of immunoreactive alpha-melanotropin,” Psychopharmacology (1988) 96: 262-266) teaches that is difficult to deliver effective concentrations of α-MSH into brain across the BBB (p. 265, col. 1, para. 1). Although the use of human serum albumin to improve half-life, the use of protein transduction domains to improve BBB transport, and the general use of peptide linkers are known in the prior art, as evidenced by Kratz et al. (“Albumin as a drug carrier: Design of prodrugs, drug conjugates and nanoparticles,” Journal of Controlled Release 132 (2008) 171–183), Gump and Dowdy (“TAT transduction: the molecular mechanism and therapeutic prospects,” TRENDS in Molecular Medicine 2007, Vol.13 No.10, pp. 443-448), and Chen et al. (“Fusion protein linkers: Property, design and functionality,” Advanced Drug Delivery Reviews 65 (2013) 1357-1369), respectively, the prior art fails to teach the particular fusion proteins in claim 1. The prior art does not teach or suggest the particular linker sequence of SEQ ID NO: 11 in the context of a PTD-HSA-linker--MSH fusion. Preparing the claimed fusion with this particular linker of SEQ ID NO: 11 would constitute hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654